DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation ‘wherein the second image axis corresponds to a direction perpendicular to the second array axis is confusing.  That direction is either the direction parallel to the first array axis, in which case there will not be a 2 dimensional image, or it is the z direction (if for example the first array axis and the second array axis are x and y, respectively).  For the second option although you would have a 2 dimensional image, it is not clear from the specification or figures how the projector is supposed to project an image in the x-z plane when the arrangement of the 2d LED matrix is in the x-y plane.  For the purpose of examination, the second image axis will be interpreted as corresponding to a direction parallel to the second array axis.  Claims 2-10 contain the same problem inasmuch as they depend from claim 1
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 9, 11-13, 15-16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shivji (US 2005/0052376 A1).
Regarding claims 1 and 11, Shivji teaches a two dimensional LED array (628, figure 6), wherein the two dimensional LED array has a first array axis (808, figure 8), and a second array axis (see 802, figure 8) perpendicular to the first array axis, wherein the LED array includes a plurality of rows of LEDs arranged along the first array axis (blue, green and red, figure 6), and a plurality of columns of LEDS arranged along the second array axis (see mx3 array in figure 8); wherein LEDs in the two dimensional LED array are individually addressable (The LEDs have to be individually addressable to form an image);
A set of imaging optics positioned in optical communication with the two dimensional LEDS array for forming images of the two dimensional LED array (508, figure 5);
A motion actuator (504, figure 5) coupled to the two dimensional LED array for generating relative motion between the two dimensional LED array and the set of imaging optics; wherein the relative motion corresponds to a relative translation along a translation axis parallel to the first array axis (808, figure 8), wherein the image includes a first image axis and a second image axis, wherein the first image axis corresponds to a direction parallel to the first array axis, and wherein the second image axis corresponds to a direction parallel to the second array axis (804, figure 8).  Regarding the first partial image and the second partial image of claim 11, each iteration of the actuator will case a partial image to be projected. 
Regarding claim 2 and 12, Shivji teaches that LEDS of the two dimensional LED array are arranged in a vertical strip configuration (628, figure 6).
Regarding claim 3 and 13, Shivji teaches that LEDs of the two dimensional LED array are arranged in a horizontal strip configuration (628, figure 6).
Regarding claim 5 and 15, Shivji teaches wherein the two dimensional LED array comprises a plurality of LED sub-elements including different color LED elements (blue, green and red, figure 6).
Regarding claim 6 and 16, Shivji teaches that each LED sub-element has an independently controllable output amplitude (Shivji teaches producing full color images which implies that each color has to have an independently controllable amplitude in order to render an image correctly in color).
Regarding claim 9 and 19, Shivji teaches that the relative motion generates spatially offset images of the two dimensional LED array (see figure 6, wherein the sub-images will be offset in at least the vertical direction 808). Regarding the second relative motion, the third relative motion, the third and forth partial images, there are going to be multiple iterations of the array inasmuch as it is only 3 rows of LEDs, so to make a full image there will be many partial images as the LEDs are actuated, and any two of them can be the first and second partial images and any other two of them can be the third and fourth.

Allowable Subject Matter
Claims 4, 7-8 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 14, 17-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 4 and 14, though a PenTile arrangement of pixels is known, it is not obvious to modify the prior art to arrange the pixels in the PenTile arrangement.
Regarding claims 7 and 17, prior art (Shivji) does not teach that the relative motion is both the translation and rotation.
Regarding claim 8 and 18, prior art (Shivji) does not teach the diffractive optical element and waveguide for propagating the light as might be used for example in a head up display.
Regarding claim 10 and 20, prior art (Shivji) does not teach that the two images correspond to different depth planes, i.e. a stereoscopic configuration. Nor is this an obvious modification of the primary reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D HOWARD whose telephone number is (571)270-5358. The examiner can normally be reached M-F 8-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN D HOWARD/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        5/07/2022